Title: To Thomas Jefferson from Thomas Beale Ewell, 16 June 1808
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Yard 16th June 1808.
                  
                  The letter I have just been favored with, from you, is like all the treatment I have experienced at your hands—which has been uniformly kind and benevolent. To my very soul I am mortified at giving you so much trouble; and may eternal curses crush me, if I prove unprincipled & ungrateful. Indeed Mr. Jefferson my views of other characters become jaundiced—after seeing so much of that liberality and nobleness in you—which raises men to a resemblance with their maker.
                  It was too late before I received it—for me to avail myself of the fatherly advice it contains; as the investigation by mr. Secy: Smith began yesterday & I believe ended to day. At least my student who has the case of the Hospital, & was ordered to attend left the office about 1 oclock to day.
                  I could not fear any unfavorable effect on the mind of Mr. Smith, if Mr. Goldsborough—his principal clerk—his favorate, and according to general opinion one who has great influence over him—was not interested in removing me. This investigation, I understand has been conducted by him. I have stated in my letter to Mr. Smith, that he was the partner, of Stephenson the apothecary, who by Mr. Smith’s order supplies the public with medicine from the shop conducted in his name. I have mortally offended him & Stephenson, by having great quantities of old medicines brought into use and by making compounds, so as to find occasion to purchase not a tenth the quantity, bought before my time. It was from the artifices of this man—that I believe Mr. Smith was led, to treat me so cruelly the last time I was in his office, by declaring that a trifling mistake of mine, arose from intention on my part.
                  So little have I attended to any custom in regard to army & navy officers—that I was under a mistake when I last addressed you—in supposing Mr. Smith might act in my dismissal merely from reports made to him by unauthorized persons, as on his own investigation. I have since learnt that the course is,—if a Secretary conceives there is cause for criminal matter against an officer—to have him tried on charges he will exhibit before a court martial. It is impossible for me to have the smallest apprehension of the result of such a trial—if Mr. Smith should not be satisfied as I think he must be—there is no cause for trial. The only thing therefore I now have earnestly hope—is—that no unfavorable impressions may be made on your mind—for most assuredly, I have been incapable of forgetting or dishonering the patronage you have so generously shewn me. I could not possibly forget how much I owed to the greatest & best of men. It stimulated me to save some hundreds of dollars on acct. of the public.
                  
                     Thomas Ewell.
                  
               